DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/22 has been entered.
Claims 3-6, 9-13, 15, 18-34, 38 have been cancelled.  Claim 39-41 have been added.  Claims 1-2, 7-8, 14, 16-17, 35-37, 39-41 are pending.  Claim 1 has been amended.  Claims 1-2, 7-8, 14, 16-17, 35-37, 39-41 are examined herein.
Applicant’s claim amendments below have rendered all rejections of the last Office Action moot, therefore hereby withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sherrie Holdman on 8/17/22.
The application has been amended as follows:

1. 	(Currently Amended) A method of enhancing an anti-tumor immune response in a subject in need thereof, the method comprising:
(a) 	administering a hypoxia-activated bioreductive agent (HABA) that is tirapazamine to said subject suffering from a cancer that has a liver tumor and a lung tumor, a cancer that has microsatellite-stable metastatic colorectal cancer (mCRC-MSS) and a lung tumor;
(b) 	inducing hypoxia by trans-arterial embolization of one or more blood vessels supplying said liver tumor or said mCRC-MSS, and
(c) 	administering to said subject an effective amount of an immune checkpoint inhibitor of programmed cell death protein 1 (PD-1) to enhance an anti-tumor immune response in said subject, wherein said immune checkpoint inhibitor is an anti-PD-1 antibody, wherein the anti-PD-1 antibody is nivolumab or pembrolizumab;
wherein the combination of (a) administering said HABA and (b) inducing hypoxia induces necrosis of said liver tumor or said mCRC-MSS; and
wherein the combination of (a) administering the HABA, (b) inducing hypoxia, and (c) administering the anti-PD-1 antibody exhibits a synergistic effect, wherein said synergistic effect comprises a size reduction of said lung tumor greater than a corresponding size reduction achieved in the absence of the combination of (a) administering said HABA and (b) inducing hypoxia, thereby enhancing said anti-tumor immune response in said subject.
2. 	(Canceled) 
3-6. 	(Canceled)
7. 	(Currently Amended) The method of claim 1, wherein the combination of (a) administering the hypoxia-activated bioreductive agent and (b) inducing the hypoxia induces necrosis of at least 75% of said liver or colerectal tumor.
8. 	(Original) The method of claim 1, wherein step (b) comprises embolizing the one or more blood vessels by administering an embolizing agent.
9-13. 	(Canceled)
14. 	(Original) The method of claim 1, wherein step (b) is performed after step (a).
15. 	(Canceled)
16. 	(Original) The method of claim 1, wherein step (c) comprises administering the immune checkpoint inhibitor two or more times after step (b).
17. 	(Currently Amended) The method of claim 1, wherein administering the immune checkpoint regulator is effective in maintaining said liver or colerectal tumor at a size that is less than 50% of a pre-treatment size for at least 6 months. 
18-34. 	(Canceled)
35. 	(Previously Presented) The method of claim 1, wherein step (c) is performed prior to step (b).
36. 	(Previously Presented) The method of claim 1, wherein step (c) is performed simultaneously with step (b).
37. 	(Previously Presented) The method of claim 1, wherein step (c) is performed subsequent to step (b).
38. 	(Canceled) 
39. 	(Canceled) 
40. 	(Canceled) 
41. 	(Canceled) 
42.	(New) The method of claim 1, wherein said liver tumor is hepatocellular carcinoma (HCC).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach or suggests all elements of the instant claims that describe the combination of (a) administration a HABA agent selected from tirapazamine, (b) hypoxia induction by trans-arterial embolization, (c) administration of an immune checkpoint inhibitor selected from nivolumab or pembrolizumab to provide a size reduction of a non-liver tumor greater than a corresponding size reduction achieved in the absence of the combination of (a) and (b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627